 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOUGAL SAMUELS,                                   No. 1:10-cv-00585-DAD-EPG
12                       Plaintiff,
13            v.                                        ORDER GRANTING STATE DEFENDANTS’
                                                        MOTION TO STAY
14    PAM AHLIN, et al.,
                                                        (Doc. No. 127)
15                       Defendants.
16

17           On April 17, 2019, defendants Pam Ahlin, Stephen Mayberg, Audrey King, Brandon

18   Price, Ron Withrow, Kiran Hundal, Ron Howard, Cynthia Radavasky, and former Governor

19   Arnold Schwarzenegger (collectively the “state defendants”) moved for a stay in this action.

20   (Doc. No. 127.) Those same defendants had previously filed a motion for reconsideration (Doc.

21   No. 126), requesting that the court reconsider its previous dismissal order in light of intervening

22   Ninth Circuit authority. See Hines v. Youseff, 914 F.3d 1218, 1224 (9th Cir. 2019), petition for

23   cert. filed sub nom. Smith v. Schwarzenegger, No. 18-1590 (U.S. June 27, 2019). Anticipating

24   that their motion for reconsideration will likely be granted—the result of which would be

25   dismissal of the state defendants from this case—the state defendants argue that imposition of a

26   stay is appropriate to prevent them from unnecessarily continuing to litigate this case. (See Doc.

27   No. 127-1 at 2–3.) Plaintiff Dougal Samuels filed an opposition to the motion on June 18, 2019.

28   /////
                                                        1
 1   (Doc. No. 131.) The state defendants filed a reply on July 9, 2019. The court deems the motion

 2   suitable for decision without oral argument pursuant to Local Rule 230(g).

 3          Plaintiff asserts that a stay of this action “is merely an unnecessary waste of the Court’s

 4   time and expense” in light of the fact that the Ninth Circuit’s decision in Hines “holds no

 5   relevance[]” to this case. (Doc. No. 131 at 3.) The undersigned disagrees. Without resolving the

 6   pending for motion for reconsideration, the court concludes that the issue decided by the Ninth

 7   Circuit in Hines—whether the right to be free from heightened exposure to Valley Fever spores

 8   was clearly established at a given point in time for purposes of a qualified immunity defense—is

 9   clearly relevant to this case. On that basis, the court will exercise its discretion and grant a stay as

10   requested by the state defendants.

11          For these reasons,

12          1.      The motion to stay filed on April 17, 2019 (Doc. No. 127) is granted; and

13          2.      This action is stayed as to all causes of action against defendants Pam Ahlin,

14                  Stephen Mayberg, Audrey King, Brandon Price, Ron Withrow, Kiran Hundal, Ron

15                  Howard, Cynthia Radavasky, and former Governor Arnold Schwarzenegger.

16   IT IS SO ORDERED.
17
        Dated:     September 6, 2019
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         2
